DETAILED ACTION
Reasons for Allowance
Claims 1, 3-10, 12, 13, 15-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor renders obvious a lithographic printing ink set comprising at least black, cyan, magenta and yellow inks wherein a difference in surface tension between the inks is at most equal to 3.5 mN/m and the surface tension of each ink is 45mN/m or more and 60 mN/m or less.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853